422 S.E.2d 575 (1992)
332 N.C. 661
Susan Dale SPRY
v.
WINSTON-SALEM/FORSYTH COUNTY BOARD OF EDUCATION.
No. 95A92.
Supreme Court of North Carolina.
November 19, 1992.
Kennedy, Kennedy, Kennedy and Kennedy by Harold L. Kennedy, III, and Harvey L. Kennedy, Winston-Salem, for plaintiff appellant.
Womble Carlyle Sandridge & Rice by Anthony H. Brett, Winston-Salem, for defendant appellee.
Tharrington, Smith & Hargrove by George T. Rogister, Jr., Ann L. Majestic, Allison B. Schafer, and Jonathan A. Blumberg, Raleigh, for amicus curiae North Carolina School Boards Ass'n.
*576 PER CURIAM.
AFFIRMED.